Title: James Madison to Thomas Jefferson, 1 January 1818
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Montpellier 
              Jany. 1. 1817 1818
                    
                    Yours by the bearer of this was safely delivered last evening. I return the letter  to the Govr which is well adapted to its object. The pencilled marks will merely suggest for your consideration, whether the term Monastic, tho’ the most significant that could be chosen, may not give umbrage to the Institutions to which it is applicable; and whether the idea of seeking professors abroad, may not excite prejudices with some, who entertain them agst the countries furnishing them these professors. The mark at the close of the letter suggests a choice between two words of the minimum sort. A repetition of dutiful may possibly be criticised as bordering on flattery. How is the letter to be subscribed? if by the visitors seriatim, be so good as to put my name to it, for which this will be an authority.
                    I approve entirely of what you propose as to Cooper. It would be unfortunate, if the no of pupils should not raise his emoluments to $1500. But I think there is scarcely a possibility of such a failure; and as he is determined to leave Phila and is shut out of W. & M. he cannot be unwilling to run that small risk.
                    I am  sorry for the misconduct of the Workmen; and particularly for the trouble thrown upon you. The increase of expence is an evil, but a less one than delay or an inferiority in the materials or  workmanship employed in the Buildings.
                    I shall write to the holders of subscription papers within my precincts. I have neither recd a return nor heard a word from any of them, since I saw you. If the Legislature do not espouse our Cause, it may be well to renew the effort in a varied form.
                    
                        Affecy yours.
                        James Madison
                    
                